United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2055
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Anton Nelson Cross, also known as      *
Ben, also known as Maurice Elliot,     *      [UNPUBLISHED]
also known as Scott Livingston, also   *
known as Vernon Livingston, also       *
known as Ricky Moody,                  *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: October 20, 2011
                                 Filed: October 26, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Anton Cross appeals from the sentence the District Court1 imposed after he
pleaded guilty to a drug-conspiracy offense. His counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the District Court (1) erred


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
in determining that the Fair Sentencing Act did not apply retroactively to Cross and
(2) abused its discretion in sentencing him.

       As to the District Court’s determination regarding the applicability of the Fair
Sentencing Act, we find no error in light of this Court’s recent decision in United
States v. Sidney, 648 F.3d 904, 910 (8th Cir. 2011) (holding that the Fair Sentencing
Act does not apply retroactively to defendants whose criminal conduct occurred
before its enactment even if those defendants were sentenced after its enactment). As
to the court’s imposition of sentence, we find no significant procedural error or abuse
of discretion. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (explaining that this Court, in reviewing a sentence on appeal, first ensures
that no significant procedural error occurred and then considers the substantive
reasonableness of the sentence under an abuse-of-discretion standard; if the sentence
is within the Guidelines range, we may apply a presumption of reasonableness).

      Finally, upon independent review under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issue for appeal. Accordingly, we affirm.
                      ______________________________




                                         -2-